Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The application has been amended as follows:
Under Figure 1, insert – Prior Art ---. 

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be WO 83/03106 to Seltveit and US Patent no. 5,744,413 to Cortellini, as previously presented.
The prior art made of record fails to teach a method and material for providing a cathode lining barrier layer wherein during lining of the pot, a mixed material that comprises a mixture of mineral(s) comprising feldspar and/or nepheline syenite, and a chemical compound comprising fluorides to lower the melting temperature of the mineral, is arranged between at least one layer of refractory material and the cathode blocks, where during start-up of the cell and before penetration of the bath, the mixed material forms a viscous liquid having a density higher than the bath components to form a barrier immiscible with the penetrating bath components. 
Seltveit discloses a diffusion barrier for electrolysis furnaces for the preparation of aluminum, wherein the diffusion barrier comprises a material that reacts with sodium fluoride to form compounds that are solid at the operating temperatures (abstract; page 2, lines 13-19). Cortellini fails to teach the combination of feldspar and/or nepheline syenite, and a chemical compound comprising fluorides to lower the melting temperature of the mineral.
There was not found a teaching in the prior art suggesting modification of the conventional cathode lining barrier layers for Hall-Héroult electrolysis cell for production of aluminum, in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794